Citation Nr: 1324736	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  06-31 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder, to include chloracne, to include as secondary to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel






INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Manila, Philippines (RO).  Jurisdiction of the case has been subsequently transferred to the RO in Los Angeles, California. 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran contends that his current skin disorder located on his back, neck, forearms, hands, and face had its onset during service, and is the result of exposure to Agent Orange while serving in the Republic of Vietnam, or in the alternative, directly related to his service.  He further contends that such skin disorder, to include multiple blackheads, clogged pores, acne, and cysts, has persisted since service.    

In this regard, the Board notes the Veteran's service in the Republic of Vietnam from December 1970 to October 1971.  Thus, he is presumed to have been exposed during such service to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2012).  Chloracne shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that chloracne or other acneform disease consistent with chloracne is manifest to a degree of 10 percent within one year of date of last exposure.  38 C.F.R. § 3.307(d) (2012).  Notwithstanding the foregoing, regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2012); see also Combee v. Brown, F. 3d. 1039 (Fed. Cir. 1994).

The Veteran's February 1970 induction physical examination is negative for complaints or a diagnosis of a skin disorder.  Service treatment records include a September 1970 record which notes a diagnosis of acne of the shoulders.  A July 1971 record notes a diagnosis of acne of the back.  The January 1972 separation physical examination is negative for complaints or a diagnosis of a skin disorder.  

Post-service private treatment records dated in 1991 through 2003 demonstrate diagnoses of cysts on the arms, neck, and back.  VA outpatient treatment records dated in March 2003 show diagnoses of actinic keratoses.  A September 2003 private record indicates a diagnosis of acne.  An October 2005 VA record notes a diagnoses of actinic keratoses of the arms, back, and hands.  A September 2010 VA record notes a provisional diagnosis of chloracne.  

The evidence of record reflects current diagnoses of multiple skin disorders.  The Veteran's service treatment records show treatment for and diagnoses of acne of the shoulders and back, which the Veteran contends is the result of Agent Orange exposure during service, or in the alternative, directly related to his active service.  As discussed above, the evidence reflects that the Veteran was exposed to Agent Orange during active duty service.  Moreover, during the course of treatment, the Veteran reported that he had a continuous skin disorder since service.  Accordingly, the Board finds that a VA examination addressing the etiology of the Veteran's skin disorder is necessary.  38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate VA examination to determine whether any skin disorder is related to his military service.  The Veteran's claims file and all electronic records, to include on Virtual VA, must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail. Any diagnostic tests and studies must be accomplished.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed skin disorder, to include actinic keratosis, acne, and the provisional diagnosis of chloracne is related to the Veteran's active military service, to include as due to in-service exposure to Agent Orange.  In providing such opinion, the examiner must comment on the September 1970 service treatment record which shows treatment for acne located on the shoulders, as well as the July 1971 record, that notes a diagnosis of acne located on the back.  To the extent possible, the examiner must indicate whether the in-service acne was an early manifestation of any current skin disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, the RO must readjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


